EXHIBIT 10.5
May 4, 2011
Enstar Group Limited
P.O. Box 2267, Windsor Place, 3rd Floor
18 Queen Street
Hamilton, HM JX
Bermuda
Attn: Dominic F. Silvester
          Re: Waiver of Housing Allowance under Employment Agreement
Dear Dominic,
          Effective January 1, 2011, I hereby waive my right to a housing
allowance under my Employment Agreement with Enstar Group Limited, dated May 1,
2007, in consideration of the Compensation Committee’s decision to increase my
annual base salary by an amount equal to the annual amount of the housing
allowance.

            Sincerely,
      /s/ Nicholas A. Packer       Nicholas A. Packer           

Accepted and agreed to
this 4th day of May, 2011
 
ENSTAR GROUP LIMITED

     
By: /s/ Dominic F. Silvester
 
Name: Dominic F. Silvester
   
Title: Chairman and Chief Executive Officer
   

